                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

STEPHEN CLARK                                     §
                                                  §
         Petitioner,                              §
VS.                                               § CIVIL ACTION NO. 2:18-CV-40
                                                  §
LORIE DAVIS-DIRECTOR TDCJ-CID                     §
                                                  §
         Respondent.                              §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On May 29, 2018, Magistrate Judge B. Janice Ellington issued a “Memorandum and

Recommendation,” recommending that Respondent’s motion for summary judgment be granted,

Petitioner’s application for habeas corpus relief be dismissed with prejudice, and a Certificate of

Appealability be denied. D.E. 15. On June 11, 2018, Petitioner timely filed objections. D.E. 16.

The Court reviews each objection in turn below.

       A. Objections

       First, Petitioner objects to the Magistrate Judge’s conclusion that his petition for federal

habeas relief was untimely, arguing that Jimenez v. Quarterman, 555 U.S. 113 (2009), provided

a reasonable basis for Petitioner’s counsel to believe that his petition was timely. In Jimenez, the

Supreme Court narrowly held that a conviction is not final when a state court grants the

defendant an out-of-time direct appeal. Id. at 119. Here, Petitioner was not granted an out-of-

time direct appeal and he failed to timely file his federal habeas petition within the one-year

limitations period from the date his judgment became final. Petitioner concedes that the Court is

bound by Gonzalez v. Thaler, 565 U.S. 134 (2012), holding that a judgment becomes “final” on

the date that the time for review from the state’s highest court expires. But he suggests that his


1/3
interpretation that Jimenez added 90 days to his filing deadline is the “better-reasoned decision.”

In light of precedent, the Court OVERRULES Petitioner’s first objection.

       Petitioner’s second objection argues that equitable tolling applies to his untimely petition.

“Generally, a litigant seeking equitable tolling bears the burden of establishing two elements: (1)

that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Petitioner claims that he

pursued his rights diligently and did not “sit on his hands.” Yet, he waited almost a year to file

his state habeas petition. The Magistrate Judge correctly stated that the justifications for

equitable tolling occur only in “rare and exceptional” circumstances, not including the

misinterpretation of case law by Petitioner’s attorney. Petitioner also cites to case law that

involved extraordinary circumstances not present here. See Holland v. Florida, 560 U.S. 631,

652 (2010) (attorney’s failure to communicate with petitioner over a period of years, research the

law, and timely file the petition despite petitioner’s repeated pleas to do so was far more than

“excusable neglect”). Accordingly, Petitioner’s second objection is OVERRULED.

       Petitioner next objects to the Magistrate Judge’s conclusion that the alleged infirmities in

his state habeas proceedings are not grounds for federal habeas relief. See Vail v. Procunier, 747

F.2d 277, 277 (5th Cir. 1984); see also Nichols v. Scott, 69 F.3d 1255, 1275 (5th Cir. 1995).

Petitioner fails to argue any alleged error in the Magistrate Judge’s findings of fact or

conclusions of law. Rather, his objection is a disagreement with the result. Thus, the Court

OVERRULES Petitioner’s third objection.

       Finally, Petitioner objects to the Magistrate Judge’s sua sponte recommendation that no

Certificate of Appealability be issued. A Certificate of Appealability “may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §


2/3
2253(c)(2). The petitioner must show that reasonable jurists would find the district court’s

assessment of the constitutional claims on the merits debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000). When claims are dismissed on procedural grounds, the petitioner

must show that reasonable jurists would debate whether petitioner stated a valid claim and

whether the district court’s holding was correct. Id. The Magistrate Judge recommended that

Petitioner’s claims regarding the statute of limitations and equitable tolling be dismissed on

procedural grounds and that the alleged due process violations in the state proceeding be

dismissed on the merits. Petitioner argues that his previous objections show that there are

debatable issues present. Those arguments have already been rejected; Petitioner’s untimely

petition is not reasonably debatable. Petitioner’s final objection is OVERRULED.

       B. Conclusion

       Having reviewed the findings of fact, conclusions of law, and recommendations set forth

in the Magistrate Judge’s Memorandum and Recommendation, as well as Petitioner’s objections,

and all other relevant documents in the record, and having made a de novo disposition of the

portions of the Magistrate Judge’s Memorandum and Recommendation to which objections were

specifically directed, the Court OVERRULES Petitioner’s objections and ADOPTS as its own

the findings and conclusions of the Magistrate Judge. Accordingly, Respondent’s motion for

summary judgment (D.E. 11) is GRANTED and Petitioner’s application for habeas corpus relief

(D.E. 1) is DENIED. In the event that Petitioner seeks a Certificate of Appealability, the request

is DENIED.

       SO ORDERED this 28th day of March, 2019, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge
3/3
